DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5,6 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Yumura et al (USPGP 2009/0236185).
Regarding Claim 1, Yumura discloses a door operation controller for an elevator, comprising:
at least one sensor 10 arranged in a doorway at a landing for detecting moving direction and/or moving speed S3 of a person or an object in or near the doorway during a time period from when the elevator door is opened until when the elevator door is closed at the landing (Fig. 4),
wherein the controller 14 is configured to control door operation in response to the detection of a person’s or object’s movement in or near the doorway at the landing.
Regarding Claim 5, Yumura discloses the controller is configured to keep the elevator door in an open state S8 when a person is approaching the doorway.
Regarding Claim 6, Yumura discloses the controller generates an alarm or an audible message 16 to the approaching person exceeding the second threshold speed to call an attention (para. 0030-0032).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yumura in view of Iwata et al (USP 9341013).
Regarding Claim 7, Yumura (applied here in a similar manner as to claim 1 above) discloses all features claimed, but does not explicitly teach that at least one sensor comprises at least one Doppler sensor.
Iwata discloses a door control comprising at least one Doppler sensor 6 (Col. 5 lines 11-24).
	It would have been obvious to one of ordinary skill in the art to adapt the teachings of Yumura with those of Iwata, so as to allow for more complex detection of users, as is known in the art to be desirable. 	
Regarding Claim 8, Iwata discloses the at least one Doppler sensor is arranged in the leading edge of a safety shoe 4 that is arranged near the door closing side edge of a car door (Fig. 2), and Yumura discloses the door operation controller 14 is arranged in an elevator car (Fig. 2).
Regarding Claim 9, Iwata disclose the at least one Doppler sensor is angled toward the landing so that the detection range of the Doppler sensor extends in both the doorway and the landing (Figs. 4,5).
.


Allowable Subject Matter
Claims 12-18 are allowed.
Claims 2-4,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837